DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Lena Petrovic on 5/17/2022.
The application has been amended as follows:
1.	(Currently amended) A method comprising:
defining a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formable with the DUT;
wherein the CORR is arranged at a different position when compared to the reference origin and comprises information about an offset between the CORR and the reference origin,
wherein the offset indicates the offset of the reference origin of the electromagnetic wave pattern with respect to the CORR;
determining a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern; and
providing the CORR and the 3-dimensional orientation information to a measurement system.
12.	(Currently amended)  A method comprising:
detecting a radio frequency electromagnetic wave pattern from a DUT;
receiving information indicating a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formed with the DUT and receiving a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern; wherein the CORR is arranged at a different position when compared to the reference origin and comprises information about an offset between the CORR and the reference origin; wherein the offset indicates the offset of the reference origin of the electromagnetic wave pattern with respect to the CORR; and
evaluating the detected radio frequency electromagnetic wave pattern with respect to a match with the CORR and the 3-dimensional orientation information.
25. (Cancelled)
26. (Cancelled)
27. (Cancelled)
28. (Cancelled)
32.	(Currently amended)  A non-transitory digital storage medium having a computer program stored thereon to perform the method comprising:
defining a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formable with the DUT such that the CORR is arranged at a different position when compared to the reference origin and comprises information about an offset between the CORR and the reference origin, wherein the offset indicates the offset of the reference origin of the electromagnetic wave pattern with respect to the CORR;
determining a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern; and
providing the CORR and the 3-dimensional orientation information to a measurement system, 
when said computer program is run by a computer.
33.	(Currently amended)  A non-transitory digital storage medium having a computer program stored thereon to perform the method comprising:
detecting a radio frequency electromagnetic wave pattern from a DUT;
receiving information indicating a Center-of-Radiation Reference for a device under test, the CORR indicating a reference origin of an electromagnetic wave pattern formed with the DUT and receiving a 3-dimensional orientation information with respect to the CORR, the 3-dimensional orientation information indicating a direction of the electromagnetic wave pattern;  wherein the CORR is arranged at a different position when compared to the reference origin and comprises information about an offset between the CORR and the reference origin, wherein the offset indicates the offset of the reference origin of the electromagnetic wave pattern with respect to the CORR; and
evaluating the detected radio frequency electromagnetic wave pattern with respect to a match with the CORR and the 3-dimensional orientation information,
when said computer program is run by a computer.

Allowable Subject Matter
Claims 1-24 and 29-33 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE YUN whose telephone number is (571)272-7860. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EUGENE YUN/Primary Examiner, Art Unit 2648